Citation Nr: 1119775	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-42 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

In April 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims. 

The Veteran, in written statements and testimony before the Board, contends that his diabetes mellitus and related peripheral neuropathy had their onset during his period of active service.  Specifically, he asserts that his symptoms of diabetic neuropathy first manifested in January 1969, less than a year after his separation from the Navy.  He also claims to have sought contemporaneous treatment at the VA Medical Center in Albuquerque, New Mexico.  However, the Veteran now maintains that the clinicians at that VA facility misdiagnosed his symptoms as bone spurs and suggested he undergo foot surgery, which he declined.  The Veteran further alleges that his symptoms persisted and progressively worsened over time to the point that he required additional treatment from a private physician in Pueblo, Colorado, which diagnosed him with diabetes and peripheral neuropathy.  

In addition to the Veteran's own assertions, he has submitted testimony from his spouse of 42 years, corroborating his account of persistent symptoms of diabetic neuropathy and his initial efforts to seek treatment at VA and private medical facilities.  However, both the Veteran and his spouse have acknowledged that they do not have possession of any medical records documenting his initial VA and private treatment and are unable to retrieve those records.

The record shows that the RO attempted to obtain the Veteran's 1969 medical records from the Albuquerque VA Medical Center.  However, in a written response dated in June 2009, that facility indicated that no such records were available.  Thereafter, the RO issued a July 2009 formal finding that the Veteran's 1969 VA medical records were unavailable and that additional efforts to obtain them would be futile.  Notwithstanding that formal finding, however, the Board observes that the Veteran has since testified that, following his treatment in Albuquerque, he sought additional medical care for diabetes and peripheral neuropathy at one or more branches of the Cheyenne, Wyoming, and Sioux Falls, South Dakota, VA Health Care Systems.  The Veteran has also indicated that his prior VA medical records may have been transferred to one of those VA facilities.  Significantly, it does not appear that efforts have yet been made to obtain any VA medical records from either the Cheyenne or the Sioux Falls VA Health Care Systems.  Accordingly, the Board finds that such efforts should be made on remand.  Specifically, the RO should request that those VA Health Care systems furnish any records from the Albuquerque VA Medical Center that may have been transferred to their possession as well as any subsequent records of treatment that the Veteran has received at their respective medical facilities.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, it appears that other pertinent medical records may be outstanding.  The Veteran indicated at his hearing that he was unable to obtain any records from the private physician who treated him in Pueblo, Colorado.  He also testified that he had received subsequent treatment for diabetes and peripheral neuropathy through the University of Colorado Medical Center.  The Veteran's account is supported by the evidence of record, which includes treatment reports from the University of Colorado dated from April 2003 to March 2008.  Those reports indicate that the Veteran has a long history of diabetes mellitus and associated lower extremity neuropathy, but do not specify the date of onset of either condition.  

Significantly, while the Veteran has testified that he continues to receive periodic treatment for diabetes through the University of Colorado, no medical records from that provider dated after March 2008 have yet been associated with his claims folder.  Because the Board is now on notice that subsequent treatment records from that facility may exist that are relevant to the Veteran's claims, and since this case is being remanded for additional development on alternate grounds, the Board finds that an effort to obtain those additional pertinent records should also be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his provider's records, it should be explained that his reauthorization of the release of subsequent records is necessary before those records may be obtained because his previous authorization has expired.

Next, the Board observes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's diabetes mellitus and peripheral neuropathy.  The Board recognizes that the Veteran and his spouse have both indicated that those disorders originated in service and have persistently worsened over time.  Additionally, the Board acknowledges that the Veteran is competent to offer testimony about diabetes and peripheral neuropathy symptoms, such as lower extremity pain and numbness and vision impairment, which are capable of lay observation.  Similarly, the Veteran's spouse is competent to provide an account of those symptoms that he has demonstrated in her presence.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his spouse has been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their statements, standing alone, are insufficient to warrant grants of service connection in this instance.

In light of the clinical evidence indicating that the Veteran has been diagnosed with diabetes and peripheral neuropathy for an unspecified period, and the lay evidence suggesting a continuity of symptomatology since service, the Board finds that a VA examination and etiological opinion is warranted with respect to both issues on appeal.  Moreover, because the record shows that the Veteran's lower extremity neuropathy may have developed as a consequence of his diabetes, the Board finds that, on remand, a VA examiner should expressly address whether any peripheral neuropathy is directly related to the Veteran's active service or whether it is secondary to his diabetes, if the latter is found to be service-related.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records of treatment for diabetes mellitus, peripheral neuropathy, or related symptoms from the University of Colorado Medical Center dated since March 2008.  Explain to the Veteran that his prior authorization for the release of that provider's records has expired, and that he will need to reauthorize the release of any pertinent post-March 2008 records in order for VA to obtain them.  If the Veteran provides the completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any pertinent treatment records in his possession in support of his claim.

2.  Obtain and associate with the claims folder all medical records from the Cheyenne, Wyoming, VA Health Care System and the Sioux Falls, South Dakota, VA Health Care System, including any prior records that those providers have received from the Albuquerque VA Medical Center.  

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to assess the nature and etiology of his currently diagnosed diabetes mellitus and peripheral neuropathy.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the lay evidence that the Veteran and his spouse have submitted regarding the initial manifestation of his diabetes mellitus and peripheral neuropathy within a year of his military discharge and his contemporaneous efforts to seek both VA and private medical treatment for the underlying symptoms of those disorders.  Additionally, the VA examiner should consider the Veteran's and his spouse's reports of a continuity of diabetes and peripheral neuropathy symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  That examiner should also consider the clinical evidence showing that the Veteran has been diagnosed with and required treatment for diabetes and related lower extremity neuropathy since at least April 2003.  Specifically, the examiner should address the following: 

a)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus had its onset in service or manifested to a degree of 10 percent (manageable by restricted diet) or more within one year after his military discharge.

b)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is otherwise related to any aspect of his active service.

c)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus caused or permanently aggravated his peripheral neuropathy.   

d)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy had its onset in service or manifested to a degree of 10 percent or more within one year after his military discharge.   

e)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy is otherwise related to any aspect of his active service. 

4.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


